MODIFY and AFFIRM; and Opinion Filed December 5, 2013.




                                         Court of Appeals
                                                         S     In The


                                  Fifth District of Texas at Dallas
                                                     No. 05-13-01022-CV

                                         IN THE MATTER OF A.S., A Child

                               On Appeal from the 305th Judicial District Court
                                            Dallas County, Texas
                                    Trial Court Cause No. JD-76883-X

                                              MEMORANDUM OPINION
                                  Before Justices FitzGerald, Francis, and Fillmore
                                            Opinion by Justice Fillmore
          A.S., a juvenile, appeals the trial court’s order modifying disposition and committing him

to the Texas Juvenile Justice Department (TJJD). 1 In his first two issues, A.J. asserts the trial

court abused its discretion by committing him to the TJJD, rather than to a less restrictive

placement, and failed to comply with the family code by not specifying in the order the reasons

for the modification. In his third issue, A.S. requests we modify the trial court’s order to correct

clerical errors and to remove duplicative entries. As modified, we affirm the trial court’s

judgment. We issue this memorandum opinion because the law to be applied in this case is well

settled. See TEX. R. APP. P. 47.4.




     1
        Effective December 1, 2011, the Texas Youth Commission was renamed the Texas Juvenile Justice Department. See TEX. HUM RES.
CODE ANN. § 201.001(a)(4), (b)(2) (West 2013). Accordingly, throughout this opinion, the former Texas Youth Commission will be referred to
as the Texas Juvenile Justice Department or the TJJD.
                                          Background

       On May 2, 2012, the trial court found that A.S. was a child engaged in delinquent

conduct by committing the offense of robbery, a violation of section 29.02 of the penal code.

The trial court placed A.S. on probation for two years, with an initial placement at the Medlock

facility to receive therapeutic treatment. A.S. was successfully discharged from Medlock and, on

October 18, 2012, his conditions of probation were modified to release him into the custody of

his mother and to allow for home detention with electronic monitoring.

       The State subsequently filed a motion to modify disposition alleging A.S. violated the

conditions of his probation by failing to comply with his curfew restrictions, failing to attend

every class on every school day, and testing positive for illegal drug usage on two different

occasions. A.S. pleaded true to the allegations he violated his probation by failing to comply with

his curfew restrictions on May 13, 2013 and by testing positive for illegal drug usage on April

29, 2013. The State nonsuited the other allegations.

       At the hearing on the State’s motion to modify, the trial court admitted into evidence

several evaluations of A.S., including a predisposition report prepared on May 22, 2013, an

addendum to the report prepared on June 5, 2013, a substance abuse evaluation prepared on

April 9, 2013, and a psychological evaluation prepared on May 21, 2013. During the substance

abuse evaluation, A.S. admitted to the use of opiates and marijuana after his release from

Medlock. A.S. also indicated he had been using marijuana since he was eleven years old. He

thought he “has a problem” with marijuana and could see “a slight need for drug treatment.” The

examiner believed A.S. was in need of supportive outpatient services.

       During the psychological evaluation, A.S. admitted to violating his 7:00 p.m. curfew and

to using illegal drugs. The examiner noted that A.S. was extremely intelligent and would likely

excel in school if he attended regularly. The examiner was concerned that A.S.’s use of illegal

                                               –2–
drugs was continuing despite the fact he was currently in a drug treatment program. The

examiner concluded A.S. was “in need of a highly-structured environment which can better treat

his difficulties from abstaining from illegal behaviors.”       In the predisposition report, the

probation department concluded:

       Due to the subject’s continuous non-compliance with probation, referral history,
       and previously being placed outside of his home, it appears that the subject is in
       need of a more structured environment than what his home can be [sic] provide at
       this time. The Juvenile Department has exhausted all means of rehabilitating the
       subject in the community. Therefore, it is recommended that the subject be
       committed to the care and custody of the Texas Juvenile Justice Department
       (TJJD).

The trial court also admitted into evidence a placement match notification indicating A.S. had

been accepted at Shamar Hope Haven and Gulf Coast Trade Center.

       Elizabeth Ramos, A.S.’s probation officer, testified that A.S. was released from Medlock

in October 2012 and was placed on an electronic monitor. A.S. was unsuccessfully discharged

from the electronic monitoring program because he did not charge the monitor. A.S. also did not

successfully complete the home detention required by the conditions of his probation.

       According to Ramos, A.S. violated his curfew and would stay away from his home until

3:00 a.m. Further, beginning in November 2012, A.S. had positive tests for marijuana use. In

addition to marijuana, A.S. was taking “t-bars” and, after testing positive for opiates, admitted he

took hydrocodone on one occasion.

       A.S. failed to attend school and had eighty-six unexcused absences. Ramos testified that

she “kept sanctioning” A.S. and she had “22 written violations on him of responses he did not

complete.” At a supervisory hearing, A.S. was instructed to “go back to school.” A.S. said that

he would, but failed to do so.

       Ramos received information from A.S.’s school that A.S. attacked another student and

attempted to steal the student’s gold chain. Ramos was told by the Dallas Police Department that

                                                –3–
there was an assault charge pending against A.S. Although A.S. was suspended from school, he

returned to the school and received a criminal trespassing ticket. Ramos also learned that A.S.’s

mother returned home from work and found A.S. attempting to take her television set “to sell for

drugs.” Ramos noted that A.S. had previously been placed on probation in Hays County for the

manufacture or delivery of a controlled substance. In Ramos’s opinion, one of A.S.’s main

problems was drugs.

       Ramos testified she had “counseled and counseled” A.S. and had exhausted all available

services to keep A.S. in his home. Ramos believed A.S. needed more supervision than his

mother could provide and needed a “high secure facility.” Ramos was aware that A.S. did not

have a history of running away or of gang involvement. She was also aware that A.S. had been

accepted by two different facilities, Shamar Hope Haven and Gulf Coast Trade Center, and that,

at Gulf Coast Trade Center, A.S. could pursue a trade and receive assistance in obtaining his

general education diploma. However, Ramos did not believe either of these facilities was secure.

       In Ramos’s opinion, A.S. is a child in need of rehabilitation. Ramos recommended that,

for the protection of the public and of A.S., A.S. should be committed to the TJJD. According to

Ramos, A.S. could obtain supportive outpatient services at TJJD to address his use of illegal

substances. Ramos recognized that, while in detention pending the hearing on the motion to

modify, A.S. had been “in honors” and was “currently a Level 4.” However, in the ten days

prior to the hearing, A.S. had lost points for being slow to respond to staff, cursing, and “keeping

peer conflict going.” Ramos believed that, even though A.S had sustained good behavior in

detention, his level of needs and his prior history on probation showed that he needed to be

committed to the TJJD and that it was in A.S.’s best interest to be committed to the TJJD.

       The trial court found that A.S. had violated the terms of his probation “in the following

manner: CONDITION ‘3’ (VIOLATING CURFEW RESTRICTIONS) ON 05/13/13 AND

                                                –4–
CONDITION ‘7’ (TESTING POSITIVE FOR ILLEGAL DRUG USAGE) ON 4/29/13”

and ordered A.S. committed to the TJJD.

                                     Commitment to TJJD

       In his first issue, A.S. complains the trial court abused its discretion by committing him to

TJJD when less restrictive placements capable of meeting his needs were available. Relying on

evidence that he did not have a history of running away or of gang involvement and that he had

behaved well while in detention, A.S. asserts the trial court should have committed him to the

Gulf Coast Trade Center.

       We review a trial court’s determination of a suitable disposition for a child engaged in

delinquent conduct under an abuse of discretion standard. In re J.P., 136 S.W.3d 629, 632 (Tex.

2004); In re J.G., No. 03-11-00892-CV, 2013 WL 490941, at *2 (Tex. App.—Austin Feb. 7,

2013, no pet.) (mem. op.). Juvenile courts are vested with broad discretion in determining

whether to modify the disposition of children found to have engaged in delinquent conduct. In

re D.R., 193 S.W.3d 924, 924 (Tex. App.—Dallas 2006, no pet.); In re G.W., 396 S.W.3d 202,

204 (Tex. App.—El Paso 2013, no pet.). We review the entire record to determine if the trial

court abused its discretion by modifying a disposition. In re A.R.D., 100 S.W.3d 649, 650 (Tex.

App.—Dallas 2003, no pet.). A trial court abuses its discretion when it acts arbitrarily or

unreasonably or without reference to guiding rules or principles. In re D.R., 193 S.W.3d at 924.

A trial court does not abuse its discretion when it bases its decision on conflicting evidence or if

some evidence of substantive and probative character exists to support the trial court’s decision.

In re G.W., 396 S.W.3d at 204.

       A.S. pleaded true to the allegations he violated the conditions of his probation by failing

to comply with his curfew restrictions and by testing positive for the use of illegal drugs.

Further, the trial court heard evidence that A.S. had been abusing illegal drugs for a number of

                                                –5–
years and had previously been placed on probation for the manufacture or delivery of a

controlled substance. After being released from Medlock, A.S. failed to charge his electronic

monitor, failed to comply with his curfew, did not regularly attend school, tested positive for the

use of illegal drugs, assaulted another student and attempted to steal his gold chain, and

attempted to steal his mother’s television set. Ramos testified she had repeatedly counseled A.S.

about his failure to comply with his conditions of probation. Both Ramos and the examiner who

performed the psychological evaluation of A.S. thought A.S. needed a highly structured

environment. Although Ramos was aware that A.S. did not have a history of running away or of

gang involvement, she was concerned the Gulf Coast Trade Center was not a secure facility. In

Ramos’s opinion, A.S. needed to be committed to the TJJD.            The trial court found A.S.

committed robbery, a second degree felony, and that A.S. violated a reasonable and lawful order

of the court by failing to comply with two conditions of his probation.

       A trial court’s modification of disposition is governed by section 54.05 of the Texas

Family Code. See TEX. FAM. CODE ANN. § 54.05 (West Supp. 2013). When a juvenile’s prior

disposition is based on a finding that the juvenile engaged in a felony offense, as here, the trial

court may modify the disposition and commit the juvenile to the TJJD if the court finds by a

preponderance of the evidence that the juvenile violated a reasonable and lawful order of the

court. See id. § 54.05(f). The violation of one condition of probation is sufficient to support a

trial court’s order modifying a juvenile’s disposition. In re J.T.B., No. 06-09-00006-CV, 2009
WL 1459610, at *5 (Tex. App.—Texarkana May 27, 2009, no pet.) (mem. op.); In re S.A.G., No.

04-06-00503-CV, 2007 WL 748674, at *3 (Tex. App.—San Antonio Mar. 17, 2007, no pet.)

(mem. op.). The trial court is not required to consider alternative dispositions in a modification

hearing. TEX. FAM. CODE ANN. § 54.05(f); In re A.T.M., 281 S.W.3d 67, 72 (Tex. App.—El

Paso 2008, no pet.).

                                               –6–
       We conclude it was within the trial court’s discretion to commit A.S. to the TJJD. See

TEX. FAM. CODE ANN. § 54.05(f); In re J.P., 136 S.W.3d at 633 (commitment to the TJJD by

modification order is proper if juvenile originally committed felony and subsequently violated

one or more conditions of probation and “[i]n such circumstances, the statute allows a trial court

to decline third and fourth chances to a juvenile who has abused a second one.”); In re J.O., 247
S.W.3d 422, 424 (Tex. App.—Dallas 2008, no pet). Accordingly, we resolve A.S.’s first issue

against him.

                                       Specificity of Order

       In his second issue, A.S. contends the trial court’s order does not satisfy the requirements

of section 54.05(i) of the family code and, therefore, this case should be remanded to the trial

court for reformation. Section 54.05(i) provides that the “court shall specifically state in the

order its reasons for modifying the disposition and shall furnish a copy of the order to the child.”

TEX. FAM. CODE ANN. § 54.05(i). Specificity in the order is required to give the child notice of

the trial court’s reasons for the disposition and to allow the appellate court to determine whether

the evidence supports those reasons. In re A.R.D., 100 S.W.3d at 650; see also In re K.E., 316
S.W.3d 776, 781 (Tex. App.—Dallas 2010, no pet.) (referring to similar language in section

54.04(f) of the family code).      When a trial court does not comply with the specificity

requirements of section 54.05(i), the appellate court does not reverse for a new trial, but

generally remands the case with instructions to the trial court to render a proper disposition order

specifically stating the reasons for the disposition. In re J.M., 287 S.W.3d 481, 489 (Tex.

App.—Texarkana 2009, no pet.) (citing K.K.H. v. State, 612 S.W.2d 657, 658 (Tex. Civ. App.—

Dallas 1981, no writ)).

       An order modifying a disposition must specifically recite the conduct that prompted the

trial court to modify its prior order of disposition. Id.; In re L.T.H., No. 03-06-00433-CV, 2007

                                                –7–
WL 2509843, at *2 (Tex. App.—Austin Sept. 6, 2007, no pet.) (mem. op.). Merely reciting

statutory language is insufficient. In re J.M., 287 S.W.3d at 489; In re L.T.H., 2007 WL
2509843, at *2. However, statutory language supplemented by additional findings is sufficient

to meet the requirements of the family code. In re P.L., 106 S.W.3d 334, 338 (Tex. App.—

Dallas 2003, no pet.) (order tracking language of section 54.05 and explaining trial court’s

reasons for modification was sufficient); In re J.M., 287 S.W.3d at 489. “The inclusion of the

offense and its surrounding circumstances in an order consisting of mainly statutory language is

sufficient.” In re J.M., 287 S.W.3d at 490.

       In this case, the trial court found in the order that A.S. (1) was previously adjudged to be

a child engaged in delinquent conduct, was placed on probation, and received a copy of the terms

and conditions of probation, and (2) violated specific conditions of probation. The order further

provided:

       The Court further finds that the Respondent Child is eligible for a commitment to
       the Texas Juvenile Justice Department pursuant to Section 54.04(f) of the Juvenile
       Justice Code for engaging in conduct that violates a penal law of this State or of
       the United States of the grade of a felony to wit: ON APRIL 3, 2012, THE
       RESPONDENT CHILD COMMITTED THE FELONY OFFENSE OF
       ROBERY [sic] 29.02 OF THE PENAL CODE.

       Section 54.05(f) of the family codes provides that, in a disposition based on a finding that

a child engaged in delinquent conduct that violates a felony law, the trial court can modify

disposition to commit the child to the TJJD if, after a hearing, it finds by a preponderance of the

evidence that the child violated a reasonable and lawful order of the court. The written order in

this case tracks the language of section 54.05(f). Although the trial court mistakenly referred to

section 54.04(f) of the family code in its finding relating to the reason A.S. was eligible for

commitment to the TJJD, it specifically explained the reasons for the trial court’s action, and the

order clearly gave A.S. notice of the trial court’s reasons for modifying the disposition. See In re

P.L., 106 S.W.3d at 337–38.       We conclude the trial court’s order is sufficiently specific to
                                                –8–
comply with section 54.05(i) of the family code. See id.; In re A.R.D., 100 S.W.3d at 651; In re

J.M., 287 S.W.3d at 490. We resolve A.S.’s second issue against him.

                                      Modification of Order

       In his third issue, A.S. contends the order modifying disposition should be modified to

correct clerical errors and to delete duplicate entries. We have the authority to modify incorrect

judgments when the necessary information is available to do so. See TEX. R. APP. P. 43.2(b);

Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993); Asberry v. State, 813 S.W.2d
526, 529 (Tex. App.—Dallas 1991, pet. ref’d); In re J.O., 247 S.W.3d at 425.

       Accordingly, we modify the order in the following respects. First, we modify the order to

reflect that the trial court, rather than counsel, informed A.S. and his parent of the right to appeal

as required by section 56.01(e) of the family code. Second, we modify the order to reflect A.S.

was commited to the TJJD pursuant to section 54.05(f) rather than section 54.04(f) of the family

code. Finally, we modify the order to delete the second occurrence of the following two

sentences: (a) “The Court further finds that a material and substantial change in the

circumstances necessitates a modification of the disposition and such is in the best interest of the

Respondent Child;” and (b) “The Court further finds that all reasonable efforts have been made

to prevent or eliminate the need for the child's removal from the home and make it possible for

the child to return to the home.” See In re J.O., 247 S.W.3d at 425; In re D.R., 193 S.W.3d at

926–27.

       As modified, we affirm the trial court’s order modifying disposition.




                                                       /Robert M. Fillmore/
                                                       ROBERT M. FILLMORE
                                                       JUSTICE
131022F.P05
                                                 –9–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

IN THE MATTER OF A.S., A CHILD                       On Appeal from the 305th Judicial District
                                                     Court, Dallas County, Texas,
No. 05-13-01022-CV                                   Trial Court Cause No. JD-76883-X.
                                                     Opinion delivered by Justice Fillmore,
                                                     Justices FitzGerald and Francis participating.

    In accordance with this Court’s opinion of this date, the judgment of the trial court is
MODIFIED as follows:

       1. The sentence on page 2 of the order that states: “The Attorney for the
          Respondent Child was instructed to inform the child and the parent(s) or
          guardian of the right to appeal as required by Section 56.01(e) of the Juvenile
          Justice Code” is modified to state “The Court informed the child and the
          parent(s) or guardian of the right to appeal as required by Section 56.01(e) of
          the Juvenile Justice Code.”

       2. The paragraph on page 2 of the order that states: “The Court further finds that
          the Respondent Child is eligible for a commitment to the Texas Juvenile
          Justice Department pursuant to Section 54.04(f) of the Juvenile Justice Code
          for engaging in conduct that violates a penal law of this State or of the United
          States of the grade of a felony to wit: ON APRIL 3, 2012, THE
          RESPONDENT CHILD COMMITTED THE FELONY OFFENSE OF
          ROBERY [sic] 29.02 OF THE PENAL CODE” is modified to state: “The
          Court further finds that the Respondent Child is eligible for a commitment to
          the Texas Juvenile Justice Department pursuant to Section 54.05(f) of the
          Juvenile Justice Code for engaging in conduct that violates a penal law of this
          State or of the United States of the grade of a felony to wit: ON APRIL 3,
          2012, THE RESPONDENT CHILD COMMITTED THE FELONY
          OFFENSE OF ROBBERY 29.02 OF THE PENAL CODE.”

       3. The second occurrence of the sentences “The Court further finds that a
          material and substantial change of circumstances necessitates a modification
          of the Disposition and such is in the best interest of the Respondent Child”

                                              –10–
          and “The Court further finds that all reasonable efforts have been made to
          prevent or eliminate the need for the child’s removal from the home and to
          make it possible for the child to return to the home” are deleted.

It is ORDERED that, as modified, the judgment of the trial court is AFFIRMED.


Judgment entered this 5th day of December, 2013.




                                                   /Robert M. Fillmore/
                                                   ROBERT M. FILLMORE
                                                   JUSTICE




                                            –11–